DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2022 has been entered.
Response to Arguments
Applicant’s arguments, see pages 7-8, filed March 16, 2022, with respect to the rejection(s) of claim(s) 1 and 21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn, and an indication of the allowability of these claims can be found below.
Applicant's arguments filed March 16, 2022 with regards to the 35 USC 103 rejection of claim 25 have been fully considered but they are not persuasive.  While the examiner agrees with applicant that Park does not teach laser splicing (as is admitted in the Final Rejection of October 21, 2021; see page 12), it is noted that the previous rejection took Official notice that laser splicing is a known equivalent to electric arc splicing in fibers.  This assertion is not addressed or challenged by applicant in the remarks, and as the complete rejection is not addressed, applicant’s arguments are not persuasive to remove the rejection of claim 25 in view of Tearney, Park, and Fiebig. 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As a result, claims 25, 26, and 28 remain rejected for the reasons set forth below.
Claim Objections
Claims 1 and 21 are objected to because of the following informalities:  
As for claim 1, in line 10, the word “comprise” in the phrase “wherein the reference reflector comprise a film” should be amended to read “comprises”.
As for claim 21, in line 17, the word “comprise” in the phrase “wherein the reference reflector comprise a film” should be amended to read “comprises”.
Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the metal film" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  What metal film is being referred to here?  Claim 1, the claim on which claim 7 depends, only recites a film, not a metal film.
Claim 8 recites the limitation "the metal film" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  What metal film is being referred to here?  Claim 1, the claim on which claim 8 depends, only recites a film, not a metal film.
Claim 9 recites the limitation "the dielectric film" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  What dielectric film is being referred to here?  Claim 1, the claim on which claim 9 depends, only recites a film, not a dielectric film.
While claim 10 does not lack antecedent basis with regards to claim 9, claim 10 is rejected by virtue of its dependency on claim 9, thereby containing all the limitations of the claim on which it depends.
Claim 11 recites the limitation "the non-metal, non-dielectric material film" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  What non-metal, non-dielectric film is being referred to here?  Claim 1, the claim on which claim 11 depends, only recites a film, not a non-metal, non-dielectric film.
While claim 12 does not lack antecedent basis with regards to claim 11, claim 12 is rejected by virtue of its dependency on claim 11, thereby containing all the limitations of the claim on which it depends.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Drabarek et al (2008/0144040) in view of Park et al (“Low Reflectance Internal Mirrors”) and in further view of Tearney et al (2012/0101374).
Regarding claims 25 and 28, Drabarek (Figs. 2 and 3) discloses a method of making a common-path optical waveguide probe, the method comprising splicing together a first end of a first optical waveguide 22 and a second end of a second optical waveguide 20 (see paragraph 0025), wherein at least one of the first end and the second end has a reference reflector precursor positioned at a surface undergoing the splicing (see paragraph 0025), thereby providing a reference reflector 30 between the first optical waveguide and the second optical waveguide; and forming or attaching a lens to an opposite end of the first optical waveguide that is opposite the first end (see paragraph 0024 – not shown optical components are integrated onto fiber tip 23).
Drabarek, however, fails to disclose that the splicing together is performed using laser splicing, where the intensity and/or duration of the laser splicing is selected to provide a predetermined thickness or reflectivity of the reference reflector (claim 28), and providing a reflective surface associated with the lens.
Regarding using laser splicing, Park, in describing the construction of an internal mirror in an optical fiber, discloses the use of electrical arc fusion splicing to build a mirror in an optical fiber (see paragraph 2 of page 178).  The reflectance is monitored during splicing to get a desired 
Furthermore, Tearney, in an optical waveguide probe (Fig. 2a), discloses providing a reflective surface associated with lens 260 that is at the end of the fiber (see paragraph 0041).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use laser splicing to splice together the first and second ends of a first and second optical waveguide as per Park and to provide a reflective surface associated with the lens in the waveguide probe built by the method of Drabarek as per Tearney, the motivation being that laser splicing is a highly controllable way to build a reflector in a fiber to very specific tolerances (see paragraphs 2-4 of Park), thereby allowing the user to create a reference reflector having a desired reflectance, while the teachings of Tearney provide a probe that has a lens that is capable of properly focusing the beams onto a sample that is being imaged with proper resolution, focal length, or confocal parameter according to the size and properties of luminal organs being imaged (see paragraph 0041 of Tearney).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Drabarek et al (2008/0144040) in view of Park et al (“Low Reflectance Internal Mirrors”) and in further view of Tearney et al (2012/0101374) and Fiebig et al (2017/0068057).
	As for claim 26, the combination of Drabarek, Park, and Tearney discloses the claimed invention as set forth above regarding claim 25, but fails to disclose heating the end opposite the first end to form a ball lens.

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to heat the end of the fiber in the combination of  Drabarek, Park, and Tearney so as to create a ball lens out of the optics at the end of the combination fiber as per Fiebig, the motivation being that a ball lens is a well known lens useful for coupling and focusing light out of a fiber so that light exiting the fiber can be used for imaging of samples in a predictable manner; such a lens has the advantage of being integrated directly with the fiber, reducing the overall size of the device.
Allowable Subject Matter
Claims 1, 3-4, 13-17, and 19-24 are allowed in view of the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 1 and 21, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a common-path optical waveguide probe (claim 1) and an optical coherence tomography system (claim 21), the probe and system comprising, among other essential features, a reference reflector positioned between the optical waveguide and the lens, wherein the reference reflector comprises a film, wherein the film has an index of refraction that is different from the index of refraction of the optical waveguide, and wherein the index of refraction of the film is configured to cause a predictable selective reflectance, in combination with the rest of the limitations of the above claims.

	With further regard to the above claims, please see pages 7-8 of applicant’s remarks filed March 16, 2022 in response to the previous Office action of record.  In particular, please see the discussion on page 8 where it is discussed that Kang clearly states in paragraph 0018 that the end of the optical fiber acts as a reference plane in the optical probe; this would not meet the limitation of using a reference reflector that comprises a film as set forth by claims 1 and 21. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        March 21, 2022